DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed.  The following is an examiner’s statement of reasons for allowance: Regarding independent claim 21, the prior arts found do not teach the limitation “....wherein the vertical tab strip in the expanded state includes a recently closed tabs control, and in response to detecting a user interaction with the recently closed tabs control, a set of recently closed tab controls is displayed as one of: a group within the vertical tab strip in the expanded state; a flyout pane from the vertical tab strip in the expanded state; or in a drawer of the vertical tab strip in the expanded state” in combination with all other claim limitations.  Independent claims 22 and 23 also recite similar limitations as in claim 21, and are allowed for
the same reason. The closest prior arts that teach all other claim limitations are disclosed in the previous Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174